Citation Nr: 1623908	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Raynaud's Syndrome.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.W., and D.S.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1972.  He also had additional service with the West Virginia Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a Travel Board hearing in July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Competent and probative evidence demonstrates that Raynaud's Syndrome is aggravated by medication taken for treatment of service-connected coronary artery disease (CAD) and hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Raynaud's Syndrome due to aggravation by a service-connected disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


The Veteran seeks service connection on Raynaud's Syndrome on two secondary bases.  He asserts that the disability is related to exposure to trichloroethylene (TCE) that he used during service to degrease and clean equipment.  He also asserts that the disability is caused or aggravated by medications taken for service-connected coronary artery disease, pathologic murmur (CAD) and hypertension.  

A review of the Veteran's service treatment records shows no reports or treatment regarding Raynaud's Syndrome or symptoms thereof.  Following service, the Veteran was historically assessed as having carpal tunnel syndrome (CTS) in early 2002, although EMG/NCV testing was normal in 2009.  The appeal does not extend to this disorder, and it is not claimed by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2009, the Veteran was afforded a VA examination, which resulted in the first assessment of Raynaud's Syndrome.  The Veteran then described symptoms of discoloration of the fingers, as well as numbness and tingling thereof.  Following examination and review of the Veteran, the examiner concluded that the Raynaud's Syndrome was not caused by or related to medication taken for hypertension, including metoprolol tartrate.  

In August 2010 the Veteran was examined by the same VA examiner that provided the opinion in November 2009.  The examiner noted that he had previously assessed Raynaud's Syndrome, but stated that he saw no evidence for the disorder on examination at that time, although he did diagnose primary Raynaud's.  He explained that a review of the literature did not indicate that Raynaud's was related to metoprolol taken for the Veteran's heart and cardiovascular disorders.  Notably, the Veteran's cardiologist had changed the Veteran's prescription from metoprolol to Procardia XL, a calcium channel blocker.  The examiner remarked that this was the drug the choice for patients with Raynaud's.  

In June 2013, the Veteran was again afforded a VA examination, this time by a new VA examiner to address the etiology of Raynaud's with respect to exposure to TCE.  The examiner explained the difference between primary and secondary Raynaud's noting that primary was without an underlying disease or medical problem, and the most common form.  Secondary Raynaud's, she explained, is caused by an underlying problem, and less common, but more serious.  She found no medical literature concerning TCE listing Raynaud's as a possible health hazard, and concluded that Raynaud's was less likely than not incurred in or caused by service, to include exposure to TCE.  

In light of the complexity of the claim, and the Veteran's submission of evidence suggesting a link between Raynaud's and beta-blockers, as well as TCE, in January 2015, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion from a rheumatologist.  In January 2016 A VA rheumatologist ("expert") reviewed the entire record, and offered medical opinions regarding the claim, specifically addressing the Veteran's assertions regarding the influence of beta-blockers and exposure to TCE on Raynaud's Syndrome.  

With respect to TCE, the expert found no clinical evidence that demonstrated the Veteran had an autoimmune disease or systemic sclerosis, which would be expected in a case where Raynaud's was caused by exposure to TCE.  She concluded it was less likely than not that Raynaud's is due to any exposure to TCE.  

In terms of beta-blockers, the expert noted that the Veteran was on metoprolol for over 5 years at the time of his diagnosis of Raynaud's.  She referenced the WebMD and Mayo clinic websites that indicated that the disease could be aggravated by numerous factors, including beta-blockers.  She found clear evidence that beta blockers could exacerbate the disease, and cited to a study that showed the use of beta-blockers were associated with primary Raynaud's.  She explained, however, that in the Veteran's case, prior smoking and CTS could have predisposed him to develop Raynaud's that was exacerbated by the beta-blocker, i.e. metoprolol.  She found no clear support that there were reversible effects upon discontinuation of beta-blockers.  She found it less likely than not that Raynaud's was caused by the beta-blockers given the other contributing factors.  However, she concluded that it was more likely than not that the beta-blockers permanently aggravated the Veteran's Raynaud's.  

The Board acknowledges that the August 2010 VA examination resulted in a negative etiological opinion, with the examiner finding no literature to support a relationship between metoprolol, a beta-blocker, and Raynaud's.  However, the Board finds that the January 2016 VHA expert opinion to be the most competent and probative piece of evidence of record.  In evaluating the probative value of competent medical evidence, the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Entitlement to service connection for Raynaud's as secondary to CAD and hypertension is granted.  The January 2016 VA rheumatologist's opinion indicates to at least equipoise that Raynaud's Syndrome was aggravated by the Veteran's use of metoprolol to treat service-connected hypertension and CAD.  The Board finds that this is the most probative and competent evidence of record.  Thus, entitlement to service connection for Raynaud's Syndrome as secondary to service-connected CAD and hypertension is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for Raynaud's Syndrome as secondary to service-connected CAD and hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.




REMAND

The TDIU issue on appeal is inextricably intertwined with the grant of service connection for Raynaud's Syndrome and the assignment of an initial disability rating for this disability pursuant to the Board's grant in this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, the TDIU issue must be deferred pending the RO's assignment of an initial disability rating for Raynaud's Syndrome.

Accordingly, the case is REMANDED for the following action:

Upon completion of the assignment of an initial disability rating for the service-connected Raynaud's Syndrome, and any other development deemed necessary, readjudicate the issue entitlement to a TDIU on appeal.  If the desired benefits sought on appeal remain denied, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


